Title: To George Washington from Thomas Johnson, 25 February 1775
From: Johnson, Thomas
To: Washington, George



Sir.
Annapolis [Md.] 25 February 1775.

Mr Jacques last Night communicated to me your Letter to him I sent to the Post Office early this Morning and got your Letter from thence of the 2d Inst. Mr Stewart generally sends me those Letters when the Postage is paid but omitted this which is the Occasion of my not having answered it—Your Suspicion or rather Information that Adams is wasting the Timber I am apprehensive is too well founded Major Jenifer’s Discourse intimated as much as if he suspected or had heard the same and he promised to interfere as far as he could to prevent it If Daniel J. Adams will not make a Conveyance of the Lands or his Sisters are determined not to quit their pretentions to the Land which was not conveyed to old Adams in his Lifetime you will not be able to obtain a Remedy but in our Chancery Court the Delay and Trouble of pursuing which to save only about 100£ of your Debt after an Advance of near 500£ Sterl. more appears to me to be scarce worth your while But I cannot think but Major Jenifer will, as he always said he would, prevail on the Sisters to do you Justice and if his Endeavours should not succeed I dare say it will be owing to the bad Conduct of D. J. Adams himself and the Influence he may have on his Sisters. Our adjourned provincial Court is to sit the second Tuesday of next Month when I shall make use of the Oppty of talking with Maj. Jenifer and Mr Stone together and will inform you of what passes on the Subject—The Loans in our Office are not for the 10 or 12 Years that the Money circulates the Borrowers may Pay in as soon as they please and the C⟨ounsil⟩s are left at Discretion to call in any particular Loan when they Please whilst the Securities remain good they have not called in any but Securities may by the Act

pay the Money at any Time they please have an Assignmt of the Bond for their Use and stand in the same advantags State as the C⟨ounsil⟩s themselves if the Money has been actually paid into the Office I think you would be obliged to an immediate Repayment if the Bond has been only changed I suppose the C⟨ounsil⟩s would permit another Change of the Bond and so discharge the person whose Name has been made use of I am very sorry that this Business of Adams’s has given and is likely to give you so much Trouble and you may be asured Sr that it would be with very great pleasure to myself that I could oblige you in this or any Thing else.
General Lees Plan and Directions are not yet done if they are not likely to be soon finished I’ll have a Manuscript Copy made for you—It is but short.
From what I hear it is designed our Assembly should sit about the last of March against that Time I should be glad to have through Mr Calverts Hands or any other convenient Conveyence Colo. Masons Estimate his Remarks and the other papers I sent you by Mr Ballandine I shall in a Day or two go to Balt. and there hope to learn exactly what Opposition is intended to our late Road Law on potowmack; from what I have yet heard I expect some narrow designing Men intend to get the people of Balt. and a part of this as well as of Frederick County to petition for a repeal of the Road Law or to have such alterations made as will render it ineffectual—I have heard too that the Representatives for this County are to be instructed by their Constituents to vote against any Improvement of potowmack but I do not believe that the people in general of this County are weak enough to be led into any Resolution which could reflect so much on themselves if I am mistaken & such an Instruction should be really obtained it will greatly embarrass me I am much averse from engaging in a more active Way in politicks but if petitions or Instructions should be sollicited either against the Improvemt of any Roads or the River I must endeavour to counteract such proceedings if an Attempt should be made against either the Roads or River I wish both may be attacked at once which will explain the Motive as it truly is to shut out the Back people altogether from a Market. I shall most thankfully receive Information of any further Thoughts that may have occurred to you or Colo. Mason relative to clearing poto. and the

Draft of the Bill itself if Colo. Mason has made and if not I shall with pleasure do it as well as I am able—You will excuse Mr Jacque’s Silence and my taking up the Subject of your Letter to him as his lame Arm will scarcely allow him to write his Name. I am Sr Your most obedt hble Servant

Th. Johnson Junr

